DETAILED ACTION
Claims 1-8 and 10-21 are pending in the instant application, Applicant amending claims 1, 4, and 19.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .	 

Claim Rejections - 35 USC § 103
Claims 1-7 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gates, US 2015/0280968, in view of Bartfai-Walcott, US 2016/0182320, in further view of Foladare, US 7,403,487.
AS TO CLAIM 1 
A computer-implemented causality analysis method using a casual graph depicting a relationship between a system metric and a business metric of an application, the method comprising:
Gates (paragraph 61) teaches that an initial causal graph may be generated based on the layers associated with a networked environment, as shown by an example of alarms corresponding with a computing system layer assigned to ancestor nodes of alarms corresponding with an application layer.

identifying a value of the system metric resulting from measuring the system metric by monitoring a cross-layer cloud by considering relationships and mapping between information collected at different cloud layers of the cross-layer cloud;
Gates (paragraph 6) teaches that storage units, servers, applications, network connections, and services may be monitored from different points of view using a plurality of information technology management software tools that report performance and availability metrics associated with the different components being monitored over time.
Additionally, Gates (paragraph 44) teaches that the alarm relationships identifier 332 may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph. Each alarm of the plurality of alarms may be associated with a description of the underlying failure detected and a timestamp for when the underlying failure occurred. Gates (paragraph 53) then further teaches that an infrastructure mapping may be used by a root cause identification tool, such as root cause identification manager 330 in FIG. 3, to determine which server an application was running on when the application failed. The identification of the server may be used for identifying alarms that may have a relationship to the failure of the application.



determining an impact of the measurement of the system metric on the business metric associated with the system metric in the causal graph, the impact being measured as a function of time with a certain interval as a refresh time;
Gates (paragraph 58) teaches a structural equation models may be used to determine the causal relationships associated with the directed edges in a failure graph. In one example, a structural equation model (SEM) may be represented using a causal graph (or a causal structure).
Gates (paragraph 64) teaches that after the application failure has been found, a server running the application with the response time issue may be identified using the infrastructure mapping ... Once the server running the application has been identified, the root cause identification 
Gates (paragraph 69) teaches a software service provided by a networked computing environment may experience a service-related performance or availability issue (e.g., the software service may not be available to end users or the response time for the software service to the end users may be more than a threshold amount of time). This threshold is the certain interval of the instant application.

determining an action to take with respect to the impact on the business metric according to the impact being persistent for the certain interval longer than a predetermined time
Gates (paragraph 28) teaches the root cause identification tool may then generate a failure graph associated with the performance issue based on the plurality of alarms, identify a first leaf node of the plurality of nodes, determine a first remedy associated with the first leaf node, and generate a help desk ticket corresponding with the first leaf node and the first remedy. In one example, the first leaf node may correspond with a power failure to a particular server (or server rack) and the first remedy may include dispatching a technician to a location associated with the particular server.


performing the action by:
auto-scaling and auto-configuring resources of a system schema to match the system metric by scaling-up the resources; or
auto-configuring the resources to remove nodes if the nodes are not being used by the system metric.
Gates does not explicitly teach concerning scaling resources allocation to match system demand. 
Bartfai-Walcott (paragraphs 51-53, figure 5, and paragraphs 56-58 and figure 7) teaches adjusting the graph model to account for changes to the system of configurable computing resources of a cloud infrastructure. However, the teaching of Bartfai-Walcott does not explicitly teach auto-configuring resources as needed to meet demand. 
Foladare (column 5, lines 36-59) teaches a Bandwidth Manager and a Simulation Server which analyze  measuring 

STATEMENT CONCERNING THE COMBINATION:
One of ordinary skill in the art would have been motivated to make these modifications in order to enable new ways to operate large pools of configurable computing resources deployed for use in a datacenter or as part of a cloud infrastructure as shown by Bartfai-Walcott (paragraph 2). Foladare further teaches how to perform the mechanisms of assigning and re-assigning computing resources in order to maintain service.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gates’s root cause identification to incorporate by monitoring a cross-layer cloud... collected at different cloud layers of the cross-layer cloud as taught by Bartfai-Walcott and adjusting actual network resources as taught by Foladare. 

AS TO CLAIM 2 (of 1) 
wherein the determining the action comprises:
identifying one or more policies associated with the business metric.


AS TO CLAIM 3 (of 2) 
wherein the determining the action comprises:
identifying one or more actions associated with the business metric;
Gates (paragraph 28) teaches the root cause identification tool may then generate a failure graph associated with the performance issue based on the plurality of alarms, identify a first leaf node of the plurality of nodes, determine a first remedy associated with the first leaf node, and generate a help desk ticket corresponding with the first leaf node and the first remedy. In one example, the first leaf node may correspond with a power failure to a particular server (or server rack) and the first remedy may include dispatching a technician to a location associated with the particular server.

specifying the actions with executable scripts.


AS TO CLAIM 4 (of 3) 
wherein the determining the action comprises:
executing the one or more actions associated with the business metrics as the action.
Gates (paragraph 108) teaches the root cause identification tool may then generate a failure graph associated with the performance issue based on the plurality of alarms, identify a first leaf node of the plurality of nodes, determine a first remedy associated with the first leaf node, and generate a help desk ticket corresponding with the first leaf node and the first remedy. The first leaf node may correspond with a power failure to a particular server (or server rack) and the first remedy may include dispatching a technician to a location associated with 

AS TO CLAIM 5 (of 1) 
wherein the determining the impact is based on three-valued logic or a structural equation model.
Gates (paragraph 58) teaches a structural equation models may be used to determine the causal relationships associated with the directed edges in a failure graph. In one example, a structural equation model (SEM) may be represented using a causal graph (or a causal structure).
Gates (paragraph 64) teaches that after the application failure has been found, a server running the application with the response time issue may be identified using the infrastructure mapping ... Once the server running the application has been identified, the root cause identification 

AS TO CLAIM 6 (of 5) 
wherein the casual graph comprises nodes and each node in the causal graph is a three-valued state or status encoded as a binary string, where a logic operation is converted in a circuit design and implemented as a specific circuit.
Gates (paragraph 58) teaches a structural equation models may be used to determine the causal relationships associated with the directed edges in a failure graph. In one example, a structural equation model (SEM) may be represented using a causal graph (or a causal structure).
Gates (paragraph 64) teaches that after the application failure has been found, a server running the application with the response time issue may be identified using the infrastructure mapping ... Once the server running the application has been identified, the root cause identification tool may analyze the alarms generated from a system-level monitor for server related performance issues.
While Gates (paragraph 58) teaches a structural equation models may be used to determine the causal relationships associated with the directed edges in a failure graph. In one example, a structural equation model (SEM) may be represented 

AS TO CLAIM 7 (of 1) 
wherein the value from measuring the system metric is represented as a leaf node in the causal graph.
Gates (paragraph 6) teaches that storage units, servers, applications, network connections, and services may be monitored from different points of view using a plurality of information technology management software tools that report performance and availability metrics associated with the different components being monitored over time.
Gates (paragraph 61) teaches that an initial causal graph may be generated based on the layers associated with a networked environment, as shown by an example of alarms corresponding with 

AS TO CLAIM 13 (of 1) 
embodied in a Cloud-computing environment.
Gates (paragraph 37) teaches networked computing environment may comprise a cloud computing environment providing Software-as-a-Service (SaaS) or Infrastructure-as-a-Service (IaaS) services. SaaS may refer to a software distribution model in which applications are hosted by a service provider and made available to end users over the Internet. The networked computing environment may provide a software service that requires the availability of one or more applications to be operational.

AS TO CLAIM 21 (of 1) 
changing a configuration of the cross-layer cloud using a script to automatically perform the action a next time a same impact of the measurement of the system metric is determined.
Gates (paragraph 108) teaches the root cause identification tool may then generate a failure graph associated with the performance issue based on the plurality of alarms, identify a first leaf node of the plurality of nodes, determine a first remedy associated with the first leaf node, and generate a help 
Gates (paragraph 69) teaches a software service provided by a networked computing environment may experience a service-related performance or availability issue (e.g., the software service may not be available to end users or the response time for the software service to the end users may be more than a threshold amount of time). This threshold is the certain interval of the instant application.

AS TO CLAIMS 14-17 
The claims recite elements substantially similar to those recited in claims 1-4. Thus, the art and rationale of claims 1-4 applies. 

AS TO CLAIM 18 
wherein the determining the impact is based on three-valued logic.
While Gates (paragraph 58) teaches a structural equation models may be used to determine the causal relationships associated with the directed edges in a failure graph. In one example, a structural equation model (SEM) may be represented using a causal graph (or a causal structure), neither Gates nor Bartfai-Walcott does not explicitly teach concerning three-valued logic. However, from Applicant’s disclosure, three-valued logic can be implemented as any triple discrete numbers, for example +1, 0, -1 rather than the 1 and 0 of binary. From the evidence of the teaching of Gates and Bartfai-Walcott, one having ordinary skill in the art of the invention at the time of the application would understand that three-valued logic could be used in place of other logic structures, as high, medium, and low (green, yellow, red) are a logical expansion of the usual binary form of machine code.

AS TO CLAIMS 19-20 
The claims recite elements substantially similar to those recited in claims 1 and 13. Thus, the art and rationale of claims 1 and 13 applies. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gates, US 2015/0280968, in view of Bartfai-Walcott, US 2016/0182320, in view of Foladare, US 7,403,487, in further view of Jiang, US 2013/0046721.
AS TO CLAIM 8 (of 7) 
wherein the determining the impact deduces a value for a non-leaf node via Markov property.
Gates (paragraph 6) teaches that storage units, servers, applications, network connections, and services may be monitored from different points of view using a plurality of information technology management software tools that report performance and availability metrics associated with the different components being monitored over time.
Gates (paragraph 61) teaches that an initial causal graph may be generated based on the layers associated with a networked environment, as shown by an example of alarms corresponding with a computing system layer assigned to ancestor nodes of alarms corresponding with an application layer.

One of ordinary skill in the art would have been motivated to make these modifications in order to understand and quantify causal effects among the various parameters involved, as taught by Jiang (paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gates’s root cause identification in view of Bartfai-Walcott’s cloud infrastructure graph model to incorporate deducing a value for a non-leaf node via Markov property as taught by Jiang. 

AS TO CLAIM 10 (of 8) 
wherein the causal graph comprises a plurality of solutions using a script language.
Gates (paragraph 25 and fig 9) teaches a computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gates, US 2015/0280968, in view of Bartfai-Walcott, US 2016/0182320, Foladare, US 7,403,487, and Jiang, US 2013/0046721, in further view of Bennett, US 2015/0019241.
AS TO CLAIM 11 (of 10) 
wherein the determining the impact recursively computes a decision node from the impact on the business metric from the leaf node and the non-leaf node.
Neither Gates nor Bartfai-Walcott teaches concerning recursive computer. However, Bennett (paragraph 90) teaches making a backwards pass to compute the optimal decisions at each decision node that optimizes CPUC. The first step in this pass computes the overall CPUC at leaves and terminal nodes. Then, we recursively backup the optimal CPUC for interior nodes all the way to the root.
One of ordinary skill in the art would have been motivated to make these modifications in order to deliberate in advance, 

AS TO CLAIM 12 (of 11) 
wherein the leaf node comprises system metrics and a status of the metrics as reported by a monitoring agent,
wherein the non-leaf node comprises latent metrics through analysis from the leaf node.
wherein decision node comprises actionable items for infrastructure, platform, and application tuning.
Gates (paragraph 61) teaches that an initial causal graph may be generated based on the layers associated with a networked environment, as shown by an example of alarms corresponding with a computing system layer assigned to ancestor nodes of alarms corresponding with an application layer.

identifying a value of the system metric resulting from measuring the system metric by monitoring a cross-layer cloud by considering relationships and mapping between information collected at different cloud layers of the cross-layer cloud;
Gates (paragraph 6) teaches that storage units, servers, applications, network connections, and services may be monitored from different points of view using a plurality of information technology management software tools that report performance and availability metrics associated with the different components being monitored over time.
Additionally, Gates (paragraph 44) teaches that the alarm relationships identifier 332 may map a plurality of alarms generated by the plurality of monitoring applications to nodes in a failure graph. Each alarm of the plurality of alarms may be associated with a description of the underlying failure detected and a timestamp for when the underlying failure occurred. Gates (paragraph 53) then further teaches that an infrastructure mapping may be used by a root cause identification tool, such as root cause identification manager 330 in FIG. 3, to determine which server an application was running on when the application failed. The identification of the server may be used for identifying alarms that may have a relationship to the failure of the application.
.

Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant’s arguments and amendments to the independent claims are sufficient to render the claims as a whole integrating the practical application of improving the functioning of a computer system as a whole. As such, the application is now patent eligible at Step 2A – Prong Two and the rejection under 35 USC 101 is withdrawn.

Concerning the rejection under 35 USC 103:
Applicant’s argues are moot in light of the new grounds of rejection.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623